Order entered June 3, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01306-CR

                       JULIAN TERENCE MARTIN JR, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F13-59221-X

                                          ORDER
       Appellant’s May 27, 2016 motion for appointed counsel for appeal is DENIED.

Appellant is represented by counsel who has filed an Anders brief on appellant’s behalf. Upon

submission and review of the case, if the Court determines that an arguable issue for appeal

exists, then the Court will order the appointment of new counsel. See Bledsoe v. State, 178

S.W.3d 824, 827 (Tex. Crim. App. 2005).


                                                    /s/   LANA MYERS
                                                          JUSTICE